Citation Nr: 1327189	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-49 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a dog bite to the right hand, to include osteoarthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2011 before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains a decision from the Social Security Administration (SSA) finding that the Veteran is disabled under the Social Security Act.  However, the underlying records from SSA have not been obtained.  Those records may be relevant to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran's records from SSA should be requested. 

The Veteran has alleged harassment during service and his DD Form 214 states that he was discharged due to unsatisfactory performance.  The Veteran's service personnel records should be obtained because they may be helpful in deciding the claim.  See 38 C.F.R. § 3.159(c)(2).


The last VA examination for the Veteran's service-connected right hand disability was in November 2009, almost 4 years ago.  As the current status of the Veteran's right hand disability is not known, a current VA examination should be scheduled on remand. 

VA treatment records to January 2010 have been associated with the claims file.  The RO/AMC should attempt to obtain all relevant VA treatment records dated from January 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's entire service personnel folder through official sources.  If the requested records cannot be obtained, the Veteran should be notified of such. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his service-connected right hand disability and for an acquired psychiatric disability, to include major depressive disorder.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  Furthermore, relevant VA treatment records from January 2010 to the present should be obtained from the New Mexico VA Health Care System and the VA Eastern Colorado Health Care System.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.


3.  Request the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA hand examination to determine the current nature and severity of his service connected residuals of a dog bite to the right hand, to include osteoarthritis.  The claims file should be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be completed and the results reported.  The examiner should identify all symptomatology associated with the service connected residuals of a dog bite to the right hand, to include osteoarthritis.

5.  After conducting any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


